Citation Nr: 0415455	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  04-11 758A	)	DATE
	)
	)


THE ISSUE

Whether the May 1982 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for the 
cause of the veteran's death, should be revised or reversed 
on the basis of clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  Disabled American Veterans



APPEARANCE AT ORAL ARGUMENT

The appellant and her daughter




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  He died in December 1979.  The moving party is his 
surviving spouse.  

This matter comes to the Board as an original action on the 
motion of the moving party alleging CUE in a Board decision.  
It is before the undersigned Member of the Board who has been 
designated to make the final disposition of this motion for 
VA.  

Historically, in a May 1982 decision the Board denied the 
moving party's claim of service connection for the cause of 
the veteran's death.  

During a November 2003 hearing before the undersigned 
Veterans Law Judge, the moving party's accredited 
representative raised a motion of CUE in the May 1982 
decision that denied service connection for the cause of the 
veteran's death.  



FINDINGS OF FACT

1.  In the May 1982 decision, the Board denied service 
connection for the cause of the veteran's death.  

2.  The Board's decision of May 1982 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.



CONCLUSION OF LAW

The May 1982decision of the Board did not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1403, 20.1404, 20.1405 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)); 38 C.F.R. § 3.159 (2003).  

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc). 

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final Board decision.  


Analysis

In May 1982, the Board denied the moving party's claim of 
service connection for the cause of the veteran's death.  In 
essence, the Board concluded that the evidence did not show 
that the service-connected disabilities caused or contributed 
to his death, or that an etiological relationship existed 
between the veteran's death and any event in service.  

At the time of the veteran's death, service connection was in 
effect for incomplete paralysis of the left peroneal nerve, 
which was evaluated as 30 percent disabling; the residuals of 
a gunshot wound of the left thigh with involvement of Muscle 
Group XIII, which was evaluated as 10 percent disabling; the 
residuals of a gunshot wound of the right ankle with 
involvement of Muscle Group XI, which was evaluated as 10 
percent disabling; the residuals of a gunshot wound of the 
right forearm with involvement of Muscle Group VIII, which 
was evaluated as 20 percent disabling; the residuals of a 
gunshot wound of the right hand with fracture of the distal 
phalanx of the middle finger and involvement of Muscle Group 
IX; which was evaluated as 10 percent disabling; and an 
anxiety state, which was evaluated as 10 percent disabling.  

At the time of the Board's 1982 decision, the evidence of 
record included a February 1981 letter from Dr. J., one of 
the veteran's physicians, who indicated that he had treated 
the veteran for severe hypertension, anxiety and chronic 
obstructive pulmonary disorder.  

The physician noted that the veteran's hypertension was 
difficulty to control, which was undoubtedly a factor in the 
cause of his death.  Dr. J. explained that, in his opinion, 
the veteran's hypertension was greatly exacerbated by the 
injuries sustained during World War II.  

The record also included a second letter dated in February 
1981, from another private physician, Dr. T., who indicated 
that the veteran was the victim of a sudden death, which he 
believed to be due to a cardiac arrhythmia secondary to an 
acute myocardial infarction.  

The physician added that the veteran was suffering from 
significant mental stress over the three years preceding his 
death and believed that this stress was most assuredly a 
complicating factor in his terminal illness.  In particular, 
Dr. T. explained that the veteran's hypertension, which was a 
well-known risk factor associated with heart disease, was 
complicated by his anxiety.  

During the December 2003 hearing before the undersigned, the 
moving party's representative indicated that they believed 
that the Board had committed CUE in the May 1982 decision by 
disregarding the opinions of Drs. J. and T., who had treated 
the veteran prior to his death.  

The representative argued that both physicians had found that 
the veteran's service-connected anxiety disorder had caused 
or contributed to his death, and that there was no contrary 
medical evidence of record.  

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c) (West 2002).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining a viable claim of 
CUE in an RO rating decision.  64 Fed. Reg. 2134, 2137 
(1999); Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 
1998).  

This case law is found primarily in the following precedent 
opinions of the United States Court of Appeals for Veterans 
Claims (Court): Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997).  

CUE is defined as the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error; generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  

CUE does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

Further, the doctrine of the favorable resolution of 
reasonable doubt is not applicable in determinations of 
whether a prior Board decision contains CUE.  38 C.F.R. § 
20.1411(a) (2003).  

Having reviewed the record, the Board finds that the moving 
party's argument amounts to no more than disagreement as to 
how the facts were weighed or evaluated.  As noted 
hereinabove, a disagreement as to how the facts were weighed 
or evaluated does not provide a basis to find CUE.  

Although the medical opinions cited by the moving party do 
support a conclusion contrary to that reached by the Board, 
i.e. that a service-connected disability caused or 
contributed to the veteran's death, this is not sufficient to 
meet the rigorous standard of CUE.  

The fact of the matter is that the Board considered the 
medical opinions of the veteran's physicians, but essentially 
concluded that those opinions were based on speculation 
regarding the existence of any possible relationship between 
the veteran's anxiety disorder and his cardiovascular 
disabilities.  

Because the moving party's argument is really no more than a 
dispute with how the evidence was weighed and evaluated, it 
cannot provide a basis to support a finding of CUE as a 
matter of law.  Therefore, the Board finds that the moving 
party has not established that the Board was undebatably 
incorrect in its interpretation.  

Accordingly, the Board concludes that the moving party has 
not set forth specific allegations of error, of either fact 
or law, which would warrant a finding of CUE in the May 1982 
decision.  The Board concludes that the May 1982 decision was 
not a product of CUE, and the moving party's motion must 
therefore be denied.  



ORDER

The motion for revision of the May 1982 Board decision is 
denied.  


                       
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



